t

Case 2:19-cv-21341-MCA-LDW Document 1-3 Filed 12/12/19 Page 1 of 11 PagelD: 101

Lin-Hendel et. al. v Saudi Aramco et. al.

Exhibit 3:

Plaintiff Dr. Lin-Hendel Patent Portfolio.

(A total of 10 pages)

Exhibit cover page for Lin-Hendel et. al. v. Saudi Aramco et. al.
102

19-cv-21341-MCA-LDW Document 1-3 Filed 12/12/19 Page 2 of 11 PagelD

Case 2

Exhibit 3: Catherine Lin-Hendel Patents

Go to: www.USPTO.gov or www.freepatentsonline.com; enter a patent number to access and obtain the specifications and claims of the patent
Pink highlight lindicates known Chinese infringements, Gray highlight indicates Infringement known but not yet investigated

Pink-Highlighted: Patents Infringed by Chinese Companies and Government Organizations

Automated Scrolling, Automated Change of Content

Patent # or

Infringe t ?
Application # niringemen

7,308,653;
7,712,044;
8,108,792; Yes
8,850,352;
9,053,205;

9,405,852; Yes

10,296,198 Yes

Title tssue Date
Automated scrolling of 12/11/2007;
browser content and 5/4/2010;
automated activation of 1/31/2012;
browser links; 5/24/2012

Automated Changing of
Content Set Displaying in
the Display Screen of a
Browser and Automated
Activation of Links
Contained in the
Displaying Content Set;

August 2. 2016

Automated Changing of
Content Set Displaying in
a Designated Display Area

Short-Cut/Access Icon Vault

Patent # or
Application #

Infringement ?

May 21. 2019
of a Webpage Displaying ay
on a Display Screen of A
Browser
Title Issue Date

Comments

Infringed by almost every significant company and
website in the world. A Short-List includes: 7H
(China Petroleum) . 4444, (China PetroChemical)
. [E238 (China Construction) . ESR 47 (Bank
of China) . FE) 22S 47 (China Construction
Bank) . “FEET RYSR4T (China Industry and

Commerce Bank) . "SSeS 4T (Agriculture Bank

of China), #4 3£#2/¢ Tsinghua Holdings) .

#9522 KH E(Tsinghua Unigroup), 4&4 (Huawei
Group) , bi] # ELE (Alibaba Group). fv

$£ [Zl(Wanda Group), HF (Baidu), 4455 (Net Ease),
37K (Sina Group), etc.; Aramco.com; US: house.gov;
apple.com; amazon.com; motorola.com; many more
and increasing

Sam as above

Comments

Abstract

An automatic scrolling (moving, changing)
mechanism converts the displaying of an
information repository into media that can actively
present and “push” information to the users/viewers
while retaining existing “pull” and...

An automatic scrolling (moving) or automatic
changing mechanism dynamically converts the
displaying of an information repository into media
that can actively present and “push” information to
the users/viewers while retaining existing “pull,” and
enabling the information user to access further
detail and related information related to the
dislayed auto-scrolled or auto-changed information.

Abstract
Case 2:19-cv-21341-MCA-LDW Document 1-3 Filed 12/12/19 Page 3 of 11 PagelD: 103

6,983,425 B2

Yes

Short-Cut Jcon Vault;

1/3/2006

Infringed by OS makers Apple, Google, Microsoft;
most Computer and Smart Phone Makers, telecom,
apps providers, including: Huawei, Shiaomi,
Samsung, HTC, Apple, China Telecom, China Mobile,
AT&T, Google, and many others.

Asystem and method for organizing and layering short-
cut/Access icons according to category, using a single
categorical access icon and layer individual access icons
under it, for easy access and to reduce clutter and
confusion.
104

19-cv-21341-MCA-LDW Document 1-3 Filed 12/12/19 Page 4 of 11 PagelD

Case 2

Medical Devices
Patent # or

«gs Infringement ? Title |
Application # 8 ssue Date

Electronic Electrical and
Electro-magnetic Health

7,167,752 B2 Yes, Chinese 7
n Enhancement and 1/23/20
Stimulation Device; .
Othere Lin-Hendel Internet Patents
Comparison Shopping/Dynamic Array Presentation
Patent # or . .
infringement ? Title Issue Date

Application #
Dynamic array
presentation and multiple
8,042,063 Yes, 922 selection of digitally 10/18/2011
stored objects and
corresponding link tokens

Dynamic array
presentation and multiple
selection of digitally
9,123,070 Yes, 962 stored objects and 9/1/2015
corresponding link tokens
for simultaneous
presentation

Comments

infringed by a large number of Chinese makers of
electro-stimulators imported to the US.

Comments

infringed by many e-commerce sites, including some

Chinese sites.

9,891,785

13/274,166 2/13/2018
10,216,364

14/841,813 Yes 2/26/2019 9/1/2015

Abstract

An electronic acu-point therapy aide and stimulating
device implemented using a hand-held or paim-held
electronic computing device or another computing
device which may be a designated unit. The electronic
acupressure aide and stimulating device allows a
practitioner to apply a pulse sequence to a set of
predetermined acu-points such as those related to
acupressure, acupuncture, trigger points or Jin-Shin
Jyutsu, to name a few. A displayed chart related to the
acu-points identifies the health condition and the pulse
sequence.

Abstract

Asystem and method for the multiple selection of

digitally stored objects and the link-tokens of each

selected object for simultaneous presentation and
examination of the selected objects with...
105

19-cv-21341-MCA-LDW Document 1-3 Filed 12/12/19 Page 5 of 11 PagelD

Case 2

Personalized Online Shopping

P. it #
aten or Infringement ? Title Issue Date Comments
Application #
System and method for
interactive, computer-
7,328,177B1 Y i izati . .
328 &s assisted personalization 2/5/2008 Infringed by Master Card, Netflix, Amazon, MSN
of on-line merchandise : .
Shopping, Yahoo Shopping, and many other e-
purchases; :
commerce sites.
Interactive Online Auction
Patent #
a én or Infringement ? Title Issue Date Comments
Application #
System for interactive
7,542,920 computer-assisted on- 6/2/2009
line auctions
10282779 14/271,366 5/7/2019, 5/6/2014
interactive computer assisted object presentation
#
Patent or Infringement ? Title Issue Date Comments
Application #
System and method for
interactive, - .
8,204,801 Yes interactive, computer 6/19/2012 infringed by almost all US e-Commerce sites.
assisted object
presentation
System and method for
interactive, - .
10,019,753 Yes in . achive computer Infringed by almost all US e-Commerce sites.
assisted object
presentation
One Click Navigation
P. it #
aten oF infringement ? Title Issue Date Comments
Application #
Method and System for
one click navigation and
browsing of electronic
infringed b 1 US compani d ites,
8,438,487 Yes, 1000 media andtheir category —=«5/7/2013_—(N*Tinged by several US companies and websites

structure as well as
tracking the navigation
and browsing thereof;

including SouthWest Airlines

Abstract

Abstract

Abstract

Abstract

An Active and Dynamic browsing history string enables
users to jump to any page in a website or a document.
106

19-cv-21341-MCA-LDW Document 1-3 Filed 12/12/19 Page 6 of 11 PagelD

Case 2

Virtual Reality

Patent # or infringement ? Title
Application # 8
System and Method for
constructing and
7,574,381; displaying active virtual
7,899,719; Yes reality cyber malls, show
8,433,616 rooms, galleries, stores,
museums and objects
within;.
9,870,587
15/583,361
10,115,150
List Shopping
Patent # or
Infri t? Tit!
Application # nfringemen itle
System and Method for
8,195,573 Yes List Shopping over a

computer network;

Motion Picture e-Commerce

Patent # or Infringement ? Title
Application # g :
Method and System to
Conduct Electronic
9,508,097 Commerce through

Motion Pictures or Life
Performance Events.

Method and System to
Conduct Electronic
Commerce through
Motion Pictures or Life
Performance Events.

10,204,371, US20170046772

Issue Date

8/11/2009;
3/01/2011;
4/30/2013;

1/16/2018
10/30/2018

Issue Date

6/5/2012

Issue Date

11/29/2016

 

Comments

Infringed by Occulus, Facebook, and more...

Infringed by Occulus, Facebook, and more...

Infringed by Occulus, Facebook, and more...

Comments

presently infringed by Netflix; however, this
become the way Internet shopping is done in the
near future and the level of infringement will
increase.

 

Comments

This patent will be very big. It will be the way
movies/videos/entertainment is shown.
Merchandize, clothes, Jewelry, cars, places, and
services shown in the media can be made available
for personalized purchase online

This patent will be very big. It will be the way
movies/videos/entertainment is shown.

/12/2019; Filed 10/ Merchandize, clothes, Jewelry, cars, places, and

services shown in the media can be made available
for personalized purchase online

 
 

Abstract

Abstract

Abstract

Systems and methods for enabling a viewer of a motion
art form to select an object of interest from within the
motion art form are disclosed. The system includes a
computing device configured to:...

Systems and methods for enabling a viewer of a motion
art form to select an object of interest from within the
motion art form are disclosed. The system includes a
computing device configured to:...
107

19-cv-21341-MCA-LDW Document 1-3 Filed 12/12/19 Page 7 of 11 PagelD

Case 2

e-Card e-Commerce
Patent # or
Application #

Infringement ? Title issue Date

Method and System for
Conducting Electronic
Commerce, Gifting, and
Invitation Through
Electronic

Greeting Card and
Greeting Video

US 14/216,837

Dynamic In-Stiu Interactive Instructions

Patent #
a ent or Infringement ? Title issue Date
Application #
Dynamic In-Si
9,645,725 Yes ynamic In-Situ Apr-17

Interactive Instruction

Filed 3/17/2014;

Comments

Comments

Application # 15/226611, filed 8/2/2016; Patent
issued on May 9, 2017.

Operating System, Computers, Smart Phones, Networks; and the Protection of the Above

Short Cut Icon Vault

Patent # or Infringement ? Title Issue Date
Application #
6,983,425 Yes Short-Cut Icon Vault; 1/3/2006

Computer and Network Protection against Cyber Threats
Patent # or
Application #

Infringement ? Title Issue Date

Comments

Infringed by Apple, Google, Microsoft and most
Computer and Smart Phone Makers

Comments

Abstract

Abstract

A method and mechanism to display critical instructions
in-situ and interactively for how to use a website, a
document, or an operational manual of a system, while
the information displayed on the
webpages/documents/manual maybe moving or
moved, the relevant instructions are displayed in a
floating and present box independent of the

background information.

Abstract

A system and method for organizing and layering short-
cut icons and other icons on various layer of Desktop
Screen or Home Screen of an electronic display device
utilizing a virtual filing cabinet for storing the icons to
reduce clutter and confusion on large electronic device
screens, and enable organized storage of the icons to
be accessed at will in layers for smaller device display
screens.

Abstract
108

19-cv-21341-MCA-LDW Document 1-3 Filed 12/12/19 Page 8 of 11 PagelD

Case 2

9,501,645

10,116,690 app
15/290,416

System and Method for

the Protection of

Computers and Computer 11/22/2016
Networks against Cyber

Threats;

System and Method for

the Protection of Issued
Computers and Computer 10/30/2018
Networks against Cyber _— Filed 10/11/2016
Threats

This protection have nearing Zero risk of been
hacked or infected through a network. As small IC
processor hardware becomes cheaper, this
protection method is becoming cost effective and
affordable.

This protection have nearing Zero risk of been
hacked or infected through a network. As small IC
processor hardware becomes cheaper, this
protection method is becoming cost effective and
affordable.

System and methods for protecting against cyber
threats through a hardware cell layer separated from a
body of a computer and/or a network of computers are
disclosed. The connection from the protective cell layer
is only made to the core when incoming data are
thoroughly examed and passed as safe to forward to
the body of computer or a network of computers.

The system includes an external network accessing
layer (ENAL) and a core computing asset overlaid by the
ENAL. The ENAL comprises at least one external

network access cell (ENAC), wherein the at least one
ENAC contains at least one communications port, one
or more processors, working and storage memories and
is configured to be connectable to an external network
and to inspect data received from the external network.
The core computing asset is separated from the
external netword by the overlayer by the ENAL while an
incoming access attempt and/or data is examed.
109

19-cv-21341-MCA-LDW Document 1-3 Filed 12/12/19 Page 9 of 11 PagelD

Case 2

Medical Device

Patent # or
Application #

7,167,752 Yes, Chinese

Infringement ?

Title

Electronic Electrical and
Electro-magnetic Health
Enhancement and
Stimulation Device; .

Environmental Protection and Improvement

Hydrocarbon/Oil Well Safety

Patent # or
Application #

9,057,243

9,645,725

9,881,705

9,903,179 US
15/267561

10,113,382
15/893,975

Infringement ?

Yes

Yes

Yes

Yes

Title

Enhanced hydrocarbon
well blowout protection.

Enhanced hydrocarbon
well blowout protection.

Enhanced hydrocarbon
well blowout protection,
Continuation 1

Enhanced hydrocarbon
well blowout protection,
Continuation 2

Enhanced hydrocarbon
well blowout protection,
Continuation 3

Issue Date

1/23/2007

Issue Date

4/18/2017

2/27/2018
Issued
10/30/2018
Applied
10/11/2016

Comments

infringed by a large number of Chinese makers of
electro-stimulators imported to the US.

Comments

problem of the infamouse British Patroleum (BP) in
the Gulf of deep sea oil well explotion which resulted
in wildly gushing oil and methane gas at the well
head on the ocean floor. A Deep Sea Drilling Petro
Consortium has at the mean time implementing

some other aspects of this invention.

 

Application # US 14/740399, filed 6/16/2015; Patent
issued 4/18/2017

Application # US 15/213,025 filed 7/18/2016 Patent
Issued 1/30/2018

Abstract

An electronic acu-point therapy aide and stimulating
device implemented using a hand-held or palm-held
electronic computing device or another computing
device which may be a designated unit. The electronic
acupressure aide and stimulating device allows a
practitioner to apply a pulse sequence to a set of
predetermined acu-points such as those related to
acupressure, acupuncture, trigger points or Jin-Shin
Jyutsu, to name a few. A displayed chart related to the
acu-points identifies the health condition and the pulse
sequence.

Abstract

a small part of this invention was used to solve the
problem of the infamouse British Patroleum (BP) in the
Gulf of deep sea oil well explotion which resulted in
wildiy gushing oil and methane gas at the weil head on
the ocean floor. A Deep Sea D

 
Case 2:19-cv-21341-MCA-LDW Document 1-3 Filed 12/12/19 Page 10 of 11 PagelD: 110

Water Reclamation
Patent # or

Infringement ?
Application # 8

9,517,946

15/349257

Title Issue Date

Method and System for
Water Reclamation,
Purification, and Reuse
for Residential,
Commercial, and
Agricultural Applications.

12/13/2016

Method and System for

Water Reclamation,
Purification, and Reuse

for Residential,

Commercial, and

Agricultural Applications. Filed

Comments

Abstract
111

19-cv-21341-MCA-LDW Document 1-3 Filed 12/12/19 Page 11 of 11 PagelD

Case 2

Nuclear Reactor Safety, Explotion Prevention and Fire Extinquishing Using Liquid Nitrogen

Patent # or . .
i. Infringement ? Title Issue Date
Application #
Emergency & Back Up
9,396,822 Yes Cooling for Nuclear 7/19/2016
Reactors.
Emergency & Back Up
9,881,705 Cooling for Nuclear
Y Filed 7/1 1
15/213,025 8s Reactors and Fire-Fighting "4 7/18/2016

without Using Water

Comments Abstract

{used this invention to save Japan from having to
evacuate Tokyo, and having a large part of Japan
become uninhabitable as the Fukushima Daichi
Nuclear Power Plants were having chain explotions.
It was this invention that stopped the explotions and
quickly cooled the reactors. The Japanese Cabinet
Secretary at the time told me that the Japanese
Government had many hundreds of Japanese
nuclear scientists working on finding a solution, and
the world had thousands helping, but no solution
was in view, and Japan was evacuating Tokyo if | had
not called him to give him my solution to that
disaster. This was later confirmed in a book the
Prime Minister worte of the events. Only the Prime
Minister stated that un-exeptedly, God stepped to
help the Japanese people. What he was really saying,
is that God sent me to stepped in to help the
Japanese people.

Nitrogen is innert. It does not react with anything.

When Liquid Nitrogen meets heat, it rapidly changes
phase to gas, expanding tremendously in volume, dilute
any combustion gases and starve a fire and/or pending
fire and explosions of oxygen, thus put out the fire and

Divisional Claims on the Fire Fighting Aspects.

prevents explosion.
